JD:ADG/PP
F.#2019R00212

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                              19 CR 188 (KAM)

           - against -

FRANK SEGUI,

                              Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X



                                       JOINT REQUESTS TO CHARGE




 Kannan Sundaram                                             RICHARD P. DONOGHUE
 Federal Defenders of New York                               UNITED STATES ATTORNEY
 One Pierrepont Plaza, 16th Floor                            Eastern District of New York
 Brooklyn, NY 11201                                          271 Cadman Plaza East
                                                             Brooklyn, New York 11201

                                                             Andrew Grubin and Philip Pilmar
                                                             Assistant United States Attorneys
                                                             (of counsel)
                               PRELIMINARY STATEMENT

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the parties

respectfully request that the Court include the following instructions in its charge to the jury.

In addition, the parties request leave to offer additional instructions as they become

appropriate during the course of the trial.

       The submitted requests address the essential elements of the crime charged in the

indictment and certain matters of evidence which the parties believe may require instruction

to the jury. The parties respectfully request that the jury instructions be provided to the

jurors during their deliberations.




                                                1
                                       REQUEST NO. 1

                                       General Requests

       The parties request that the Court charge the jury in its usual manner on the following

subjects, and that the parties be granted leave to offer additional instructions as may become

appropriate during the course of the trial:

       a.      Function of the Court and the Jury;

       b.      Jury Communications with Lawyers and the Court;

       c.      Equality of the Parties before the Court;

       d.      Presumption of Innocence;

       e.      Burden of Proof and Reasonable Doubt;

       f.      Function of Indictment and What Is Not Evidence;

       g.      The Meaning of “and” in the Indictment;

       h.      Knowing and Intentional Conduct;

       i.      What Constitutes Evidence, and Permissible Inferences from Evidence;

       j.      Dates Approximate;

       k.      Credibility of Witnesses and Discrepancies in Testimony;

       l.      Right to See Exhibits and to Have Testimony Read During Deliberations;

       m.      Duty to Consult and Need for Unanimity;

       n.      Direct and Circumstantial Evidence;

       o.      Questioning Wisdom of Law or Basing Verdict on Sympathy Prohibited;

       p.      Punishment;

       q.      Deliberations; and

       r.      Venue.
                                               2
                                      REQUEST NO. 2

                                        The Indictment

       The defendant is formally charged in an Indictment. As I instructed you at the outset

of this case, the Indictment is not evidence—it is a charge or accusation. The Indictment in

this case contains one count that you will be called upon to render a verdict.

       The count charges the defendant FRANK SEGUI with transmitting a threat in

interstate commerce. Specifically, it reads as follows:

              On or about October 30, 2018, within the Eastern District of
              New York and elsewhere, the defendant FRANK SEGUI did
              knowingly and intentionally transmit in interstate commerce a
              communication containing a threat to injure the person of
              another, to wit: a communication threatening the life of, and
              threatening bodily injury to, John Doe, an individual whose
              identity is known to the Grand Jury.




                                               3
                                          REQUEST NO. 3

                            Transmission of Threat to Kill or Injure

       The Indictment charges the defendant with a violation of Title 18, United States

Code, Section 875(c), which provides in pertinent part: “Whoever transmits in interstate or

foreign commerce any communication containing any threat . . . to injure the person of

another, shall be [guilty of a crime].”


Authority: Adapted from L. Sand, J. Siffert, W. Loughlin, S. Reise, S. Allen, J. Rakoff, and
D. Epstein, Modern Federal Jury Instructions (2016 ed.) (“Sand”), Instruction 31-6.




                                                4
                                      REQUEST NO. 4

                        Elements of Transmission of Threat to Injure

       I will now discuss the elements of the offense charged in the Indictment.

       Before you can find the defendant guilty of this charge, you must be convinced that

the government has proved the following three elements beyond a reasonable doubt:

       First, that the defendant threatened to injure John Doe, as charged in the Indictment;

       Second, that the threat was transmitted in interstate or foreign commerce; and

       Third, that the defendant transmitted the threat knowingly and intentionally.


Authority: Adapted from Sand, Instruction 31-7; Elonis v. United States, 576 U.S. 916
(2014); United States v. Francis, 164 F.3d 120 (2d Cir. 1999).




                                              5
                                         REQUEST NO. 5

                                       First Element – Threat

         The first element the government must establish beyond a reasonable doubt is that the

words communicated by the defendant were in fact a threat, as I will define that term for you.

         A threat is a serious statement expressing an intention to kill or inflict bodily injury at

once or in the future, as distinguished from idle or careless talk, exaggeration or something

said in a joking manner. For a statement to be a threat, the statement must have been made

under such circumstances that a reasonable person who heard or read the statement would

understand it as a serious expression of an intent to murder or inflict bodily injury. 1 In

addition, the defendant must have made the statement intending it to be a threat, or with the

knowledge that the statement would be viewed as a threat.

         To determine whether or not the defendant made a threat, you should consider the

circumstances under which the statement was made, including its context with respect to

surrounding conversation, the language the defendant used, and the reaction of those who

heard or read the statement.

         It is not necessary that the government prove that the defendant intended to carry out

the threat or that he had the present ability to carry out the threat. A threat may be

conditional upon the defendant’s ability to carry it out in the future. The defendant’s




1
    The defendant requests that the word “murder” be omitted from this sentence.
                                               6
statement may be a threat even if it was never communicated, nor intended to be

communicated, to the target of the threat. 2



Authority: Adapted from Sand, Instruction 31-8; Elonis, 576 U.S. at 2011–13.




2
  The defendant requests that this last sentence be removed. The government opposes that
request.
                                                7
                                      REQUEST NO. 6

                   Second Element – Transmission in Interstate Commerce

       The second element the government must prove beyond a reasonable doubt is that is

that the threat was transmitted in interstate or foreign commerce.

       To establish this element, the government must prove that the communication passed

between two or more states as, for example, a telephone call between New York and New

Jersey; or between the United States and a foreign country. The government is not required

to prove that the defendant knew that the threat would be transmitted across state lines.



Authority: Adapted from Sand, Instruction 31-9.




                                               8
                                       REQUEST NO. 7

                              Third Element – Intent to Transmit

       The third element the government must establish beyond a reasonable doubt is that

the defendant transmitted the threat knowingly and intentionally.

       To establish this element, the government must prove that the defendant knowingly

and intentionally sent the threat to John Doe and that this did not occur by accident, mistake

or negligence. To establish this element, the government must prove that the defendant

transmitted the communication received by John Doe for the purpose of issuing a threat, or

with knowledge that the communication would be viewed as a threat. 3 4 The government is

not required to prove that the defendant intended to carry out the threat.



Authority: Adapted from Sand, Instruction 31-9; Elonis, 576 U.S. at 2012.



              3
                 The government modified the Sand instruction to adhere to the Supreme
Court’s holding in Elonis, that “[t]here is no dispute that the mental state requirement in
Section 875(c) is satisfied if the defendant transmits a communication for the purpose of
issuing a threat, or with knowledge that the communication will be viewed as a threat.” 576
U.S. at 2012. The Sand instruction states instead, “[t]o establish this element, the
government must prove that the defendant intended the communication to be received by
[the victim] as a threat.” Sand, Instruction 31-9. The government submits that using the
language from the Supreme Court’s holding in Elonis more accurately reflects the current
law than the instruction.
                  4
                 The defendant requests that this sentence be replaced with: “To establish
this element, the government must prove that the defendant intended the communication to
be received by John Doe as a threat. That is, that he transmitted the communication to John
Doe for the purpose of issuing a threat, or with knowledge that the communication would be
viewed as a threat.” The government objects to the modification for the reasons set forth in
the above footnote.
                                                9
                                      REQUEST NO. 8

                                   Testimony of Defendant
                                        (If Applicable)

       The defendant in a criminal case never has any duty to testify or come forward with

any evidence. This is because, as I have told you, the burden of proof beyond a reasonable

doubt remains on the government at all times, and the defendant is presumed innocent. In

this case, the defendant did testify and he was subject to cross-examination like any other

witness. You should examine and evaluate his testimony just as you would the testimony of

any other witness with an interest in the outcome of the case.



Authority: Adapted from the charge of the Hon. Joseph Bianco, United States
v. Richardson, 09-CR-874; Sand, Instruction 7-4; see also United States v.
Gaines, 457 F.3d 238, 249 n.9 (2d Cir. 2006).




                                              10
                                      REQUEST NO. 9

                              Defendant’s Right Not to Testify
                                      (If Applicable)

       The defendant chose not to testify in this case. Under our Constitution, a defendant has

no obligation to testify or to present any evidence because it is the government’s burden to

prove the defendant guilty beyond a reasonable doubt. A defendant is never required to prove

that he is innocent.

       Therefore, you must not attach any significance to the fact that the defendant did not

testify. No adverse inference against the defendant may be drawn by you because he did not

take the witness stand, and you may not consider this in any way in your deliberations in the

jury room.



Authority: Sand, Instruction 5-21.




                                              11
                                      REQUEST NO. 10

                            Uncalled Witnesses Equally Available
                                      (If Applicable)

       There are several persons whose names you have heard during the course of the trial

but who did not appear here to testify, and one or more of the attorneys has referred to their

absence from the trial. I instruct you that each party had an equal opportunity or lack of

opportunity to call any of these witnesses. Therefore, you should not draw any inferences or

reach any conclusions as to what they would have testified to had they been called. Their

absence should not affect your judgment in any way.

       You also should, however, remember my instruction that the law does not impose on

a defendant in a criminal case the burden or duty of calling any witnesses or producing any

evidence.



Authority: Sand, Instruction 6-7.




                                              12
                                      REQUEST NO. 11

                       All Available Evidence Need Not Be Produced

       Although the government bears the burden of proof, the law does not require the

government to call as witnesses all persons who may have been present at any time or place

involved in the case, or who may appear to have some knowledge of the matter in issue at

this trial. Nor does the law require the government to produce as exhibits all papers and

things mentioned during the course of the trial.



Authority: Adapted from the charge of the Hon. Carol B. Amon, United States
v. Mazella, 11-CR-300.




                                              13
                                      REQUEST NO. 12

                          Testimony of Law Enforcement Witnesses

       In this case, you have heard the testimony of law enforcement personnel. The

testimony of these witnesses should be evaluated in the same manner as the testimony of any

other witness. That witnesses are law enforcement officers or other government employees

does not mean that you may accord their testimony any more or less credence than that of

any other person. You should evaluate the testimony of these witnesses in the same manner

as you would the testimony of any other witness using all the tests of credibility I have

discussed with you.

       It is your decision, after reviewing all of the evidence, whether to accept the

testimony of the law enforcement witnesses, and to give it whatever weight, if any, it

deserves.


Authority: Adapted from the charge of the Honorable Allyne R. Ross in United States v.
Thom, 99-CR-449 (ARR) (E.D.N.Y).




                                              14
                                     REQUEST NO. 13

                      Particular Investigative Techniques Not Required
                                        (If Applicable)

       You have heard reference, in the arguments of defense counsel in this case, to the fact

that certain investigative techniques were not used by the government. There is no legal

requirement, however, that the government prove its case through any particular means.

While you are to consider carefully the evidence offered by the government, you are not to

speculate as to why it used the techniques it did or why it did not use other techniques. The

government is not on trial. Law enforcement techniques are not your concern.

       Your concern is to determine whether, on the evidence or lack of evidence, the

defendant’s guilt has been proved beyond a reasonable doubt.



Authority: Adapted from the charge of the Hon. Joseph Bianco in United States
v. Richardson, E.D.N.Y. 09-CR-874.




                                              15
                                      REQUEST NO. 14

                                    Interviewed Witnesses
                                        (If Applicable)

       There was testimony at trial that attorneys for the government [and for the defense]

interviewed witnesses while preparing for trial. You should understand that attorneys are

obliged to prepare their case as thoroughly as possible and, in the discharge of that

responsibility, properly interview witnesses before trial and as necessary throughout the

course of the trial.



Authority: Charge of Hon. Raymond J. Dearie, United States v. Jacquez de
Abreu, 16-CR-564.




                                              16
                                      REQUEST NO. 15

                                          Stipulations
                                        (If Applicable)

       The attorneys for the United States and the attorney for the defendant have entered

into stipulations concerning facts which are relevant to this case. A stipulation is an

agreement among the parties that a certain fact is true.

       When the attorneys on both sides stipulate and agree as to the existence of a fact, you

must accept the stipulation as evidence, and regard that fact as proved.



Authority: Adapted from the charge of the Hon. Sterling Johnson, United
States v. Munoz-Mosquera, 91-CR-1285; Sand, Instruction 5-6.




                                               17
                                      REQUEST NO. 16

                                 Electronic Communications

       During your deliberations, you must not communicate with or provide any

information to anyone by any means about this case. You may not use any electronic device

or media such as a telephone, cell phone, smartphone, iPhone, BlackBerry, computer,

internet, text, instant message service, any internet chat room, blog, websites such as

Facebook, Instagram, LinkedIn, YouTube or Twitter to communicate to anyone any

information about this case or to conduct any research about this case until I accept your

verdict. You should not consult dictionaries or reference materials or use any other

electronic tool to obtain information about the case or to help you decide the case. Do not try

to find information from any source outside the confines of this Court.


Authority: Adapted from the charge of Hon. Sterling Johnson, United States
v. Delgado, 12-CR-342; see also United States v. Ganias, 755 F.3d 125 (2d
Cir. 2014)




                                              18
                                        CONCLUSION

               The parties respectfully request that the Court include the foregoing in its

instructions to the jury. In addition, the parties request the opportunity to submit further

instructions or amend those submitted as appropriate.

Dated: Brooklyn, New York
       October 22, 2019


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York

                                             By:    /s/ Andrew D. Grubin
                                                    Andrew D. Grubin
                                                    Philip Pilmar
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6322/6106



                                                    /s/ Kannan Sundaram
                                                    Kannan Sundaram
                                                    One Pierrepont Plaza, 16th Floor
                                                    Brooklyn, NY 11201




                                               19
